--------------------------------------------------------------------------------

EXHIBIT 10.2
   
CONTINGENT VALUE RIGHTS AGREEMENT
 
THIS CONTINGENT VALUE RIGHTS AGREEMENT, dated as of January 13, 2011 (this
“Agreement”), is entered into by and between Technest Holdings, Inc., a Nevada
corporation (“Technest”), and Mellon Investor Services LLC, a New Jersey limited
liability company, as Exchange Agent (as defined below) and as initial CVR
Registrar (as defined herein).
 
Preamble
 
Technest, AccelPath LLC, a Massachusetts limited liability company
(“AccelPath”), and all of the members of AccelPath (each a “Seller” and
collectively, the “Sellers”) have entered into a Unit Purchase Agreement dated
as of January 11, 2011 (the “Purchase Agreement”), pursuant to which Technest
will purchase from the Sellers all of the outstanding membership units of
AccelPath, resulting in AccelPath becoming a wholly-owned subsidiary of Technest
and the Sellers becoming stockholders of Technest.
 
In order to preserve the rights of the current stockholders of Technest to
certain payments related to a settlement agreement with EOIR Holdings, LLC and
as a condition to the Closing (as defined in the Purchase Agreement), Technest
has agreed to create and issue to Technest’s stockholders of record as of a date
prior to the Closing selected by the Board of Directors, contingent value rights
as hereinafter described.
 
NOW, THEREFORE, for and in consideration of the premises and the consummation of
the transactions referred to above, it is mutually covenanted and agreed, for
the equal and proportionate benefit of all CVR Holders (as hereinafter defined),
as follows:
 
ARTICLE 1
DEFINITIONS
 
Section 1.1   Definitions.
 
(a)   For all purposes of this Agreement, except as otherwise expressly provided
or unless the context otherwise requires:
 
(i)   the terms defined in this Article have the meanings assigned to them in
this Article, and include the plural as well as the singular;
 
(ii)   all accounting terms used herein and not expressly defined herein shall
have the meanings assigned to such terms in accordance with U.S. generally
accepted accounting principles, as in effect on the date hereof;
 
(iii)   the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision;
 
(iv)   unless the context otherwise requires, words describing the singular
number shall include the plural and vice versa, words denoting any gender shall
include all genders and words denoting natural Persons shall include
corporations, partnerships and other Persons and vice versa; and
  
 
1

--------------------------------------------------------------------------------

 
   
(v)   all references to “including” shall be deemed to mean including without
limitation.
 
(b)   Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed thereto in the Purchase Agreement. The following terms shall
have the meanings ascribed to them as follows:
 
“Achievement Certificate” has the meaning set forth in Section 2.4(a).
 
“Board of Directors” means the board of directors of Technest.
 
“Board Resolution” means a copy of a resolution certified by the secretary or an
assistant secretary of Technest to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification,
and delivered to the Exchange Agent.
 
“Business Day” means any day other than a Saturday, Sunday or a day on which
banking institutions in the states of New York or New Jersey are authorized or
obligated by law or executive order to remain closed.
 
“Close of Business” on any given date shall mean 5:00 P.M., New York time, on
such date; provided, however, that if such date is not a Business Day it shall
mean 5:00 P.M., New York time, on the next succeeding Business Day.
 
“CVR Holder” has the meaning set forth in Section 2.1(a).
 
“CVR Payment Amount” means an amount equal to approximately
$3,072,784.78  (which amount represents the EOIR Payment less certain specified
deductions accrued on the books of Technest related to the settlement with EOIR
Holdings, LLC) less any costs associated with enforcing the EOIR Payment, if
any, payable in cash.
 
“CVR Payment Date” means the date that the Exchange Agent pays the CVR Payment
Amount pursuant to Section 2.4.
 
“CVR Payment Event” means the receipt, directly or indirectly, by Technest (or
by counsel on behalf of Technest) of the EOIR Payment.
 
“CVR Register” has the meaning set forth in Section 2.3(b).
 
“CVR Registrar” has the meaning set forth in Section 2.3(b).
 
“CVRs” means the contingent value rights issued by Technest pursuant to this
Agreement.
 
“EOIR Payment” means the payment by EOIR Holdings, LLC (“EOIR LLC”), directly or
indirectly, to Technest (or to counsel on behalf of Technest) of an aggregate of
$5,000,000 pursuant to the terms of the Settlement Agreement.
  
 
2

--------------------------------------------------------------------------------

 
   
“Exchange Agent” means the Exchange Agent named in the first paragraph of this
Agreement, until a successor Exchange Agent shall have become such pursuant to
the applicable provisions of this Agreement, and thereafter “Exchange Agent”
shall mean such successor Exchange Agent.
 
“Exchange Agent Fee” means the fee of the Exchange Agent to act in such capacity
pursuant to the terms of this Agreement.
 
“Non-Achievement Certificate” has the meaning set forth in Section 2.4(b).
 
“Officer’s Certificate” means a certificate signed by the chief executive
officer, president, chief financial officer, any vice president, the controller,
the treasurer or the secretary, in each case of Technest, in his or her capacity
as such an officer, and delivered to the Exchange Agent.
 
“Permitted Transfer” means: (i) the transfer of any or all of the CVRs (upon the
death of the CVR Holder) by will or intestacy; (ii) transfer by instrument to an
inter vivos or testamentary trust in which the CVRs are to be passed to
beneficiaries upon the death of the trustee; (iii) transfers made pursuant to a
court order of a court of competent jurisdiction (such as in connection with
divorce, bankruptcy or liquidation); (iv) if the CVR Holder is a partnership or
limited liability company, a distribution by the transferring partnership or
limited liability company to its partners or members, as applicable; or (v) a
transfer made by operation of law (including a consolidation or merger) or in
connection with the dissolution, liquidation or termination of any Person.
 
“Person” shall mean any individual, firm, corporation, limited liability
company, partnership, trust or other entity, and shall include any successor (by
merger or otherwise) thereof or thereto.
 
“Record Date” means January 25, 2011.
 
“Settlement Agreement” means the Settlement Agreement dated October 26, 2009
among Technest, EOIR Holdings LLC and EOIR Technologies, Inc.
 
“Super-Majority Holders” means the holders of at least seventy percent (70.0%)
of the outstanding CVRs.
 
“Surviving Person” has the meaning set forth in Section 6.1(a)(i).
  
 
3

--------------------------------------------------------------------------------

 
  
ARTICLE 2
CONTINGENT VALUE RIGHTS
 
Section 2.1   Issuance of CVRs; Appointment of Exchange Agent.
 
(a)   Pursuant to a resolution adopted by the Board of Directors on January 3,
2011, one (1) CVR shall be issued, as a return of capital distribution, with
respect to each share of Technest’s common stock, $0.001 par value per share
(the “Common Stock”), outstanding on the Record Date.  The holders of such
shares of Common Stock who are entitled to receive such CVRs in accordance with
the rules and regulations of the Financial Industry Regulatory Authority are
herein referred to herein collectively as the “CVR Holders” and individually as
a “CVR Holder.”
 
(b)   Technest hereby appoints Mellon Investor Services LLC as the Exchange
Agent to act as exchange agent for Technest in accordance with the express terms
and conditions hereinafter set forth in this Agreement (and no implied terms and
conditions), and the Exchange Agent hereby accepts such appointment.
 
Section 2.2   Nontransferable.  The CVRs shall not be sold, assigned,
transferred, pledged, encumbered or in any other manner transferred or disposed
of, in whole or in part, other than through a Permitted Transfer.
 
Section 2.3   No Certificate; Registration; Registration of Transfer; Change of
Address.
 
(a)   The CVRs shall not be evidenced by a certificate or other instrument.
 
(b)   The Exchange Agent shall keep a register (the “CVR Register”) for the
registration of CVRs.  The Exchange Agent is hereby initially appointed “CVR
Registrar” for the purpose of registering CVRs and transfers of CVRs as herein
provided.  Upon any change in the identity of the Exchange Agent, the successor
Exchange Agent shall automatically also become the successor CVR Registrar.
 
(c)   Subject to the restriction on transferability set forth in Section 2.2,
every request made to transfer a CVR must be in writing and accompanied by a
written instrument or instruments of transfer and any other requested
documentation in form reasonably satisfactory to Technest and the CVR Registrar,
properly completed and duly executed by the registered CVR Holder or CVR Holders
thereof or by the duly appointed legal representative thereof or by a duly
authorized attorney, such signature to be guaranteed by a participant in a
Medallion Signature Guarantee Program at a guarantee level acceptable to the
Company’s transfer agent.  A request for a transfer of a CVR shall be
accompanied by such documentation establishing satisfaction that the transfer is
a Permitted Transfer as may be reasonably requested by Technest and the CVR
Registrar (including opinions of counsel).  Upon receipt of such written request
and materials, and all other reasonably necessary information, the CVR Registrar
shall register the transfer of the CVRs in the CVR Register. All duly
transferred CVRs registered in the CVR Register shall be the valid obligations
of Technest, evidencing the same right and shall entitle the transferee to the
same benefits and rights under this Agreement, as those held by the
transferor.  No transfer of a CVR shall be valid until registered in the CVR
Register, and any transfer not duly registered in the CVR Register will be void
ab initio.  Any transfer or assignment of the CVRs shall be without charge
(other than the cost of any tax or charge that may be payable in respect of such
transfer or assignment, which shall be the responsibility of the transferor) to
the CVR Holder.  The Exchange Agent shall have no duty or obligation under any
Section of this Agreement that requires the payment of taxes or charges unless
and until it is satisfied that such taxes and/or charges have been or will be
paid.
  
 
4

--------------------------------------------------------------------------------

 
  
(d)   A CVR Holder may make a written request to the CVR Registrar to change
such CVR Holder’s address of record in the CVR Register. The written request
must be duly executed by the CVR Holder and conform to such other reasonable
requirements as the Exchange Agent may from time to time establish. Upon receipt
of such proper written request, the CVR Registrar shall promptly record the
change of address in the CVR Register.
 
(e)   The CVRs are separate and apart from the Common Stock and will not trade
with the Common Stock.
 
Section 2.4   Payment Procedures.
 
(a)   Promptly, and in any event within five (5) Business Days, following the
occurrence of the CVR Payment Event, Technest shall deliver, or cause to be
delivered, to the Exchange Agent (i) a certificate (the “Achievement
Certificate”), certifying that the CVR Holders are entitled to receive the CVR
Payment Amount, (ii) the CVR Payment Amount and (iii) the amount to be received
by each CVR Holder.
 
(b)   If a CVR Payment Event has not occurred on or prior to January 13, 2015
(the “Outside Date”), then, within five (5) Business Days after such date,
Technest shall deliver, or cause to be delivered, to the Exchange Agent a
certificate (the “Non-Achievement Certificate”), stating that a CVR Payment
Event did not occur. Until such Non-Achievement Certificate is received by the
Exchange Agent, the Exchange Agent shall have no duties or obligations with
respect to the Outside Date, and the Exchange Agent shall have no duties or
obligations to monitor or determine the Outside Date.
 
(c)   Except as otherwise requested by any CVR Holder, the Exchange Agent shall
promptly (and in no event later than five (5) Business Days after receipt
thereof) send each CVR Holder a copy of any Achievement Certificate or
Non-Achievement Certificate at its registered address.
 
(d)   Within five (5) Business Days after its receipt of the CVR Payment Amount
and receipt of any necessary information reasonably required by the Exchange
Agent, the Exchange Agent shall distribute the CVR Payment Amount to the CVR
Holders (each CVR Holder being entitled to receive its  pro rata  share of the
CVR Payment Amount based on the number of CVRs held (as of the date that the
Exchange Agent receives the CVR Payment Amount) by such CVR Holder as reflected
on the CVR Register) (i) by check mailed to the address of each CVR Holder as
reflected in the CVR Register as of the Close of Business on the last Business
Day prior to such payment date, or (ii) with respect to any CVR Holder who has
provided the Exchange Agent with wire transfer instructions, by wire transfer of
immediately available funds to such account.
 
(e)   Technest or the Exchange Agent shall be entitled to deduct and withhold,
or cause to be deducted or withheld, from the CVR Payment Amount otherwise
payable pursuant to this Agreement, such amounts as Technest is required to
deduct and withhold with respect to the making of such payment under the
Internal Revenue Code of 1986, as amended, or any provision of state, local or
foreign tax law. To the extent that amounts are so withheld or paid over to or
deposited with the relevant governmental entity, such withheld amounts shall be
treated for all purposes of this Agreement as having been paid to the CVR Holder
in respect of which such deduction and withholding was made.  With respect to
domestic CVR Holders, if the Exchange Agent has received a properly and
appropriately completed and executed IRS Form W-9 from such CVR Holder, then the
Exchange Agent shall not deduct or withhold any amounts pursuant to this Section
from such CVR Holder's pro rata share of the CVR Payment Amount.   With respect
to foreign CVR Holders, if the Exchange Agent has received a properly and
appropriately completed and executed IRS Form W-8BEN from such CVR Holder, then
the Exchange Agent shall withhold at the applicable tax treaty or convention
rate.
  
 
5

--------------------------------------------------------------------------------

 
   
(f)   Technest shall promptly furnish to the Exchange Agent all information and
documentation in connection with this Agreement and the CVRs that the Exchange
Agent may reasonably request in connection with the determination of whether the
CVR Payment Event has occurred. The Exchange Agent shall forward any information
and documentation it receives to the CVR Holders who request such information.
 
Section 2.5   No Voting, Dividends or Interest; No Equity or Ownership Interest
in Technest.
 
(a)   The CVRs shall not have any voting or dividend rights, and interest shall
not accrue on any amounts payable on the CVRs to any CVR Holder.
 
(b)   The CVRs shall not represent any equity or ownership interest in Technest
or in any of its subsidiaries.
 
ARTICLE 3
THE EXCHANGE AGENT
 
Section 3.1   Certain Duties and Responsibilities.  The Exchange Agent shall be
authorized and protected and shall not have any liability for, or in respect of,
any actions taken, suffered or omitted to be taken by it in connection with its
acceptance and administration of this Agreement and the exercise and performance
of its duties hereunder, except to the extent of its own willful misconduct, bad
faith or gross negligence (as each is determined by a final, non-appealable
judgment of a court of competent jurisdiction). No provision of this Agreement
shall require the Exchange Agent to expend or risk its own funds or otherwise
incur any financial liability in the performance of any of its duties hereunder
or in the exercise of any of its rights or powers.
 
Section 3.2   Certain Rights of Exchange Agent.  The Exchange Agent undertakes
to perform such duties and only such duties as are specifically set forth in
this Agreement, and no implied covenants or obligations shall be read into this
Agreement against the Exchange Agent.  In addition:
 
(a)   the Exchange Agent may rely and shall be protected in acting or refraining
from acting upon any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, power of attorney,
endorsement, affidavit, letter or other paper or document believed by it to be
genuine and to have been signed or presented by the proper party or parties;
    
 
6

--------------------------------------------------------------------------------

 
    
(b)   the Exchange Agent shall not be deemed to have knowledge of any event of
which it was supposed to receive notice thereof hereunder but as to which no
notice was provided, and the Exchange Agent shall be fully protected and shall
incur no liability for failing to take
 
(c)   whenever the Exchange Agent shall deem it necessary or desirable that a
matter be proved or established by Technest prior to taking, suffering or
omitting to take any action hereunder, the Exchange Agent may, in the absence of
willful misconduct, bad faith or gross negligence on its part (as each is
determined by a final, non-appealable judgment of a court of competent
jurisdiction), request and rely upon an Officer’s Certificate from Technest with
respect to such fact or matter; and such certificate shall be full and complete
authorization and protection to the Exchange Agent and the Exchange Agent shall
incur no liability for or in respect of any action taken, suffered or omitted to
be taken by it under the provisions of this Agreement in reliance upon such
certificate.  The Exchange Agent shall be fully authorized and protected in
relying upon the most recent instructions received from Technest.  In the event
the Exchange Agent believes any ambiguity or uncertainty exists hereunder or in
any notice, instruction, direction, request or other communication, paper or
document received by the Exchange Agent hereunder, the Exchange Agent, may, in
its sole discretion, refrain from taking any action, and shall be fully
protected and shall not be liable in any way to Technest, the CVR Holders or any
other person or entity for refraining from taking such action, unless the
Exchange Agent receives written instructions from Technest that eliminates such
ambiguity or uncertainty to the satisfaction of the Exchange Agent;
 
(d)   the Exchange Agent may engage and consult with counsel of its selection
(who may be legal counsel for Technest and/or an employee of the Exchange Agent
and the written advice of such counsel or any opinion of counsel shall be full
and complete authorization and protection to the Exchange Agent in respect of
any action taken, suffered or omitted to be taken by it hereunder in reliance
thereon;
 
(e)   the permissive rights of the Exchange Agent to do things enumerated in
this Agreement shall not be construed as a duty;
 
(f)   the Exchange Agent shall not be liable for or by reason of any of the
statements of fact or recitals contained in this Agreement or be required to
verify the same, but all such statements and recitals are and shall be deemed to
have been made by Technest only;
 
(g)   the Exchange Agent shall not have any liability for or be under any
responsibility in respect of the validity of this Agreement or the execution and
delivery hereof; nor shall it be responsible for any breach by Technest of any
covenant or failure by Technest to satisfy conditions contained in this
Agreement;
 
(h)   Technest agrees that it will perform, execute, acknowledge and deliver or
cause to be performed, executed, acknowledged and delivered all such further and
other acts, instruments and assurances as may reasonably be required by the
Exchange Agent for the carrying out or performing by the Exchange Agent of its
duties under this Agreement;
  
 
7

--------------------------------------------------------------------------------

 
  
(i)   the Exchange Agent and any stockholder, affiliate, director, officer,
employee or agent of the Exchange Agent may buy, sell or deal in any of the CVRs
or other securities of Technest or become pecuniarily interested in any
transaction in which Technest may be interested, or contract with or lend money
to Technest or otherwise act as fully and freely as though it were not Exchange
Agent under this Agreement.  Nothing herein shall preclude the Exchange Agent or
any stockholder, affiliate, director, officer, employee or agent from acting in
any other capacity for Technest or for any other Person;
 
(j)   the Exchange Agent shall not be subject to, nor be required to comply
with, or determine if any person or entity has complied with, the Purchase
Agreement, the Settlement Agreement or any other agreement between or among any
of Technest, the Sellers, the CVR Holders or any other parties hereto, even
though reference thereto may be made in this Agreement, or to comply with any
notice, instruction, direction, request or other communication, paper or
document other than as expressly set forth in this Agreement;
 
(k)   the Exchange Agent shall not be required to give any note or surety in
respect of the execution of such powers or otherwise in respect of the premises;
and
 
(l)   Technest agrees to indemnify the Exchange Agent for, and hold the Exchange
Agent harmless against, any loss, liability, claim, demands, suits, damage,
judgment, fine, penalty, cost or expense for any action taken, suffered or
omitted to be taken by the Exchange Agent in connection with the acceptance and
administration of this Agreement or the exercise or performance of its duties
hereunder, including the costs and expenses of defending the Exchange Agent
against any claim of liability hereunder, directly or indirectly, unless such
loss shall have been determined by a court of competent jurisdiction to be a
result of the Exchange Agent’s willful misconduct, bad faith or gross negligence
(as each is determined by a final, non-appealable judgment of a court of
competent jurisdiction),  provided,  however, that the Exchange Agent’s
aggregate liability with respect to, arising from, or arising in connection with
this Agreement, or from all services provided or omitted to be provided under
this Agreement, whether in contract, in tort, or otherwise, is limited to, and
shall not exceed, the amounts paid hereunder by Technest to the Exchange Agent
as fees and charges, but not including reimbursable expenses.
 
(m)   Technest agrees (i) to pay the fees and expenses of the Exchange Agent in
connection with this Agreement, as set forth on Schedule 1 hereto, and (ii) to
reimburse the Exchange Agent for all taxes and charges, reasonable expenses and
other charges of any kind and nature incurred by the Exchange Agent in the
execution of this Agreement (other than taxes measured by the Exchange Agent’s
net income). The Exchange Agent shall also be entitled to reimbursement from
Technest for all reasonable and necessary out-of-pocket expenses (including
reasonable fees and expenses of the Exchange Agent’s counsel and agent) paid or
incurred by it in connection with the preparation, negotiation, delivery,
amendment, administration and execution by the Exchange Agent of this Agreement
and its duties hereunder. An invoice for the Exchange Agent Fee will be rendered
a reasonable time prior to, and paid on, the closing date of the transaction
contemplated by the Purchase Agreement, provided that Technest give the Exchange
Agent notice two business days prior to such closing date.  An invoice for any
out-of-pocket expenses and per item fees realized will be rendered and payable
within thirty (30) days after receipt by Technest, except for postage and
mailing expenses, which funds must be received one (1) Business Day prior to the
applicable scheduled mailing date.  Technest agrees to pay to the Exchange Agent
any amounts, including fees and expenses, payable in favor of the Exchange Agent
in connection with any dispute, resolution or arbitration arising under or in
connection with this Agreement.
   
 
8

--------------------------------------------------------------------------------

 
 
Section 3.3   Resignation and Removal; Appointment of Successor.
 
(a)   The Exchange Agent may resign and be discharged from its duties at any
time by giving written notice thereof to Technest specifying a date when such
resignation shall take effect, which notice shall be sent at least thirty (30)
days prior to the date so specified.
 
(b)   If the Exchange Agent shall resign, be removed or become incapable of
acting, Technest, by way of a Board Resolution, shall promptly appoint a
qualified successor Exchange Agent, who may be a CVR Holder but shall not be an
officer of Technest. The successor Exchange Agent so appointed shall, forthwith
upon its acceptance of such appointment in accordance with Section 3.4, become
the successor Exchange Agent.
 
(c)   Technest shall give notice of each resignation and each removal of a
Exchange Agent and each appointment of a successor Exchange Agent by mailing
written notice of such event by first-class mail, postage prepaid, to the CVR
Holders as their names and addresses appear in the CVR Register. Each notice
shall include the name and address of the successor Exchange Agent. If Technest
fails to send such notice within ten (10) days after acceptance of appointment
by a successor Exchange Agent, the successor Exchange Agent shall cause such
notice to be mailed at the expense of Technest.
 
Section 3.4   Acceptance of Appointment by Successor.  Every successor Exchange
Agent appointed hereunder shall execute, acknowledge and deliver to Technest and
to the retiring Exchange Agent an instrument accepting such appointment and a
counterpart of this Agreement, and thereupon such successor Exchange Agent,
without any further act, deed or conveyance, shall become vested with all the
rights, powers, trusts and duties of the retiring Exchange Agent; provided, that
upon the request of Technest or the successor Exchange Agent, such retiring
Exchange Agent shall execute and deliver an instrument transferring to such
successor Exchange Agent all the rights, powers and trusts of the retiring
Exchange Agent.
 
ARTICLE 4
COVENANTS
 
Section 4.1   List of CVR Holders.  Technest shall furnish or cause to be
furnished to the Exchange Agent (a) the names, addresses and CVR-holdings of the
CVR Holders within five (5) Business Days after the date of determination of
such CVR Holders, and (b) at such other times as the Exchange Agent may request
in writing, within five (5) days after receipt by Technest of any such request,
a list of the names and the addresses of the CVR Holders as of a date not more
than fifteen (15) days prior to the time such list is furnished.
 
Section 4.2   Payment of CVR Payment Amount.  Technest shall duly and promptly
pay, or cause to be duly and promptly paid, the CVR Payment Amount in
immediately available funds, to the Exchange Agent to be distributed to the CVR
Holders in the manner provided for in Section 2.4 and in accordance with the
terms of this Agreement.  The Exchange Agent shall have no liability of any
kind, and shall not be obligated to make any payments, unless and until it
receives in good collected funds the CVR Payment Amount from Technest.
  
 
9

--------------------------------------------------------------------------------

 
  
Section 4.3   Ability to Make Prompt Payment.  Neither Technest nor any of its
subsidiaries shall take any action or enter into any agreement that would
restrict or modify in any way Technest’s obligation to promptly make payments to
the CVR Holders under this Agreement or otherwise restrict Technest’s ability to
fund such payments.
 
Section 4.4   Settlement Agreement; Transfer of Obligations.  Technest agrees
that it shall not amend the Settlement Agreement or alter the terms thereof or
the arrangements thereunder (by amendment or otherwise), without the written
consent of the Super-Majority Holders.  Technest further agrees that it will not
pledge, sell, convey or hypothecate any of its rights under the Settlement
Agreement or to the EOIR Payment to any third party for any reason, other than
in accordance with Article 6 hereof.
 
Section 4.5   Assignment.  Technest shall not, in whole or in part, assign any
of its rights or obligations under this Agreement other than in accordance with
the terms of Section 6.1 hereof.
 
ARTICLE 5
AMENDMENTS
 
Section 5.1   Amendments Without Consent of CVR Holders.
 
(a)   Without the consent of any CVR Holders or the Exchange Agent, Technest,
when authorized by a Board Resolution, at any time and from time to time, may
enter into one or more amendments hereto, for any of the following purposes:
 
(i)   to evidence the succession of another Person to Technest and the
assumption by any such successor of the covenants of Technest herein in a
transaction contemplated by Section 6.1 hereof; or
 
(ii)   to evidence the termination of the CVR Registrar and the succession of
another Person as a successor CVR Registrar and the assumption by any successor
of the obligations of the CVR Registrar herein.
   
(b)   Without the consent of any CVR Holders, Technest, when authorized by a
Board Resolution, and the Exchange Agent, in the Exchange Agent’s sole and
absolute discretion, at any time and from time to time, may enter into one or
more amendments hereto, for any of the following purposes:
 
(i)   to evidence the succession of another Person as a successor Exchange Agent
and the assumption by any successor of the covenants and obligations of the
Exchange Agent herein;
 
(ii)   to add to the covenants of Technest such further covenants, restrictions,
conditions or provisions as the Board of Directors shall consider to be for the
protection of the CVR Holders; provided, that in each case, such provisions
shall not adversely affect the interests of the CVR Holders;
  
 
10

--------------------------------------------------------------------------------

 
   
(iii)   to cure any ambiguity, to correct or supplement any provision herein
that may be defective or inconsistent with any other provision herein, or to
make any other provisions with respect to matters or questions arising under
this Agreement; provided, that in each case, such provisions shall not adversely
affect the interests of the CVR Holders; or
 
(iv)   to make such changes or amendments to this Agreement that correct or
clarify the terms hereof so as to permit Technest and/or the Exchange Agent to
carry out the intent herein; provided, however, that no such changes or
amendments shall be made that would adversely affect the interests of the CVR
Holders.
 
(c)   Promptly after the execution by Technest and the Exchange Agent of any
amendment pursuant to the provisions of this Section 5.1, Technest shall mail a
notice thereof by first-class mail to each of the CVR Holders at their addresses
as they shall appear on the CVR Register, setting forth in general terms the
substance of such amendment.
 
Section 5.2   Amendments With Consent of CVR Holders.
 
(a)   Subject to Section 5.1 (which amendments pursuant to Section 5.1 may be
made without the consent of the CVR Holders), with the consent of the
Super-Majority Holders, whether evidenced in writing or taken at a meeting of
such holders, Technest, when authorized by a Board Resolution, and the Exchange
Agent may enter into one or more amendments hereto for the purpose of adding,
eliminating or changing any provisions of this Agreement.
 
(b)   Promptly after the execution by Technest and the Exchange Agent of any
amendment pursuant to the provisions of this Section 5.2, Technest shall mail a
notice thereof by first-class mail to the CVR Holders at their addresses as they
shall appear on the CVR Register, setting forth in general terms the substance
of such amendment.
 
Section 5.3   Effect of Amendments.  Upon the execution of any amendment under
this Article V, this Agreement shall be modified in accordance therewith, such
amendment shall form a part of this Agreement for all purposes and every CVR
Holder shall be bound thereby.
 
Section 5.4   Execution of Amendments.  Before executing any amendment permitted
by this Article V, the Exchange Agent shall be entitled to receive, and shall be
fully protected in relying upon, an opinion of counsel stating that the
execution of such amendment is authorized or permitted by this Agreement, and
that all consents, if any, have been obtained in accordance with Section
5.2.  The Exchange Agent may, but is not obligated to, enter into any such
amendment that affects the Exchange Agent’s own rights, privileges, covenants,
immunities, obligations or duties under this Agreement or otherwise.
   
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE 6
CONSOLIDATION, MERGER, SALE OR CONVEYANCE
 
Section 6.1   Technest May Consolidate, Etc.
 
(a)   Technest shall not consolidate with or merge into any other Person or
convey, transfer or lease its properties and assets substantially as an entirety
to any Person in a transaction in which such Person acquires Technest’s rights
under the Settlement Agreement, including, without limitation, the right to
receive the EOIR Payment, unless:
 
(i)   the Person formed by such consolidation or into which Technest is merged
or the Person that acquires by conveyance or transfer, or that leases, the
properties and assets of Technest (which must necessarily include the right to
receive the EOIR Payment pursuant to the Settlement Agreement) substantially as
an entirety (the “Surviving Person”) shall expressly assume payment of amounts
on all the CVRs and the performance of every duty and covenant of this Agreement
and any other agreement concerning the enforcement of the Settlement Agreement
on the part of Technest to be performed or observed; and
 
(ii)   Technest has delivered to the Exchange Agent an Officer’s Certificate,
stating that such consolidation, merger, conveyance, transfer or lease complies
with this Article VI and that all conditions precedent herein provided for
relating to such transaction have been complied with.
 
(b)   For purposes of this Section 6.1 only, “convey, transfer or lease its
properties and assets substantially as an entirety” shall mean (i) properties
and assets contributing in the aggregate at least 80% of Technest’s total
consolidated revenues for the current period as reported in Technest’s last
available periodic financial report (quarterly or annual, as the case may be) or
(ii) properties and assets constituting in the aggregate at least 80% of
Technest’s total assets for the current period as reported in Technest’s last
available periodic financial report (quarterly or annual, as the case may be).
 
(c)   In the event Technest conveys, transfers or leases its properties and
assets substantially as an entirety in accordance with the terms and conditions
of this Section 6.1, and the Surviving Person assumes or otherwise acquires the
rights under the Settlement Agreement, Technest and the Surviving Person shall
be jointly and severally liable for the payment of the CVR Payment Amount and
the performance of every duty and covenant of this Agreement on the part of
Technest to be performed or observed.
 
(d)   Notwithstanding the foregoing, in the event Technest does not transfer or
convey the right to receive future EOIR Payments and/or its rights under the
Settlement Agreement, it shall nonetheless be permitted to convey, transfer or
lease its properties and assets substantially as an entirety to any Person, so
long as it retains the obligation to make any and all payments hereunder.
 
Section 6.2   Successor Substituted.  Upon any consolidation of or merger by
Technest with or into any other Person, or any conveyance, transfer or lease of
the properties and assets substantially as an entirety to any Person in
accordance with Section 6.1, the Surviving Person shall succeed to, and be
substituted for, and may exercise every right and power of, and shall assume all
the obligations of, Technest under this Agreement and any other agreement
concerning the enforcement of the Settlement Agreement with the same effect as
if the Surviving Person had been named as Technest herein and therein, and
thereafter, except in the case of a lease, the predecessor Person shall be
relieved of all obligations and covenants under this Agreement and the CVRs.
  
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE 7
OTHER PROVISIONS OF GENERAL APPLICATION
 
Section 7.1   Notices to Exchange Agent and Technest.  Any request, demand,
authorization, direction, notice, consent, waiver or other document provided or
permitted by this Agreement shall be sufficient for every purpose hereunder if
in writing and sent by facsimile transmission, delivered personally, or by
certified or registered mail (return receipt requested and first-class postage
prepaid) or sent by a nationally recognized overnight courier (with proof of
service), addressed as follows, and shall be deemed to have been given upon
receipt:
 
(a)   if to the Exchange Agent, addressed to it at Mellon Investor Services LLC,
480 Washington Boulevard, 29th Floor, Jersey City, NJ 07310, Attn: Stephen
Jones, facsimile at (201) 680-4606, or at any other address previously furnished
in writing to the CVR Holders and Technest by the Exchange Agent in accordance
with this Section 7.1 with a copy to Mellon Investor Services LLC, 480
Washington Boulevard, Jersey City, NJ 07310, Attn: Legal Department; or
 
(b)   if to Technest, addressed to it at 10411 Motor City Drive, Suite 650,
Bethesda, Maryland, facsimile at (301) 767-2811, or at any other address
previously furnished in writing to the Exchange Agent and the CVR Holders by
Technest in accordance with this Section 7.1.
 
Section 7.2   Notice to CVR Holders.  Where this Agreement provides for notice
to CVR Holders, such notice shall be sufficiently given (unless otherwise herein
expressly provided) if in writing and mailed, first-class postage prepaid, to
each CVR Holder affected by such event, at his, her or its address as it appears
in the CVR Register, not later than the latest date, and not earlier than the
earliest date, prescribed for the giving of such notice. In any case where
notice to CVR Holders is given by mail, neither the failure to mail such notice,
nor any defect in any notice so mailed, to any particular CVR Holder shall
affect the sufficiency of such notice with respect to other CVR Holders.
 
Section 7.3   Effect of Headings.  The Article and Section headings herein are
for convenience only and shall not affect the construction hereof.
 
Section 7.4   Successors and Assigns.  All covenants and agreements in this
Agreement by Technest shall bind its successors and assigns, whether so
expressed or not.
 
Section 7.5   Benefits of Agreement.  Nothing in this Agreement, express or
implied, shall give to any Person (other than the parties hereto, the CVR
Holders and their permitted successors and assigns hereunder) any benefit or any
legal or equitable right, remedy or claim under this Agreement or under any
covenant or provision herein contained, all such covenants and provisions being
for the sole benefit of the parties hereto, the CVR Holders and their permitted
successors and assigns.  For the avoidance of doubt, each CVR Holder is an
intended third party beneficiary of this Agreement with the right to rely on and
enforce the provisions hereof.
  
 
13

--------------------------------------------------------------------------------

 
  
Section 7.6   Governing Law.  This Agreement and the CVRs shall be governed by
and construed in accordance with the laws of the State of Delaware without
regards to its rules of conflicts of laws; provided, however, that all
provisions, regarding the rights, duties, obligations and liabilities of the
Exchange Agent shall be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made and to be performed entirely
within such State.
 
Section 7.7   Legal Holidays.  In the event that the CVR Payment Date shall not
be a Business Day, then, notwithstanding any provision of this Agreement to the
contrary, any payment required to be made in respect of the CVRs on such date
need not be made on such date, but may be made on the next succeeding Business
Day with the same force and effect as if made on the CVR Payment Date.
 
Section 7.8   Severability Clause.  In case any one or more of the provisions
contained in this Agreement shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, but this Agreement
shall be construed as if such invalid or illegal or unenforceable provision had
never been contained herein; provided, however, that if any such excluded term,
provision, covenant or restriction shall affect the rights, immunities, duties
or obligations of the Exchange Agent, the Exchange Agent shall be entitled to
resign immediately.  Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the court or other tribunal making such
determination is authorized and instructed to modify this Agreement so as to
effect the original intent of the parties as closely as possible so that the
transactions and agreements contemplated herein are consummated as originally
contemplated to the fullest extent possible.
 
Section 7.9   Counterparts.  This Agreement may be signed in any number of
counterparts (which may be effectively delivered by facsimile or other
electronic means), each of which shall be deemed to constitute but one and the
same instrument.
 
Section 7.10   Termination.  This Agreement shall terminate and be of no further
force or effect, and the parties hereto shall have no liability hereunder, upon
the earlier to occur of (a) the payment in full to the CVR Holders of the CVR
Payment Amount, (b) the delivery of a Non-Achievement Certificate and (c) five
(5) years from the date hereof.
 
Section 7.11   Entire Agreement.  As it relates to the Exchange Agent, this
Agreement represents the entire understanding of the parties hereto with
reference to the CVRs and this Agreement supersedes any and all other oral or
written agreements made with respect to the CVRs.  As it relates to all other
parties hereto, this Agreement and the Purchase Agreement represent the entire
understanding of the parties hereto with reference to the CVRs and this
Agreement supersedes any and all other oral or written agreements hereto made
with respect to the CVRs, except for the Purchase Agreement. If and to the
extent that any provision of this Agreement is inconsistent or conflicts with
the Purchase Agreement, this Agreement shall govern and be controlling.
  
 
14

--------------------------------------------------------------------------------

 
  
Section 7.12   Customer Identification Program.  Each person or entity that is a
party hereto acknowledges that the Exchange Agent is subject to the customer
identification program (“Customer Identification Program”) requirements under
the USA PATRIOT Act and its implementing regulations, and that the Exchange
Agent must obtain, verify and record information that allows the Exchange Agent
to identify each such person or entity.  Accordingly, prior to accepting an
appointment hereunder, the Exchange Agent may request information from any such
person or entity that will help the Exchange Agent to identify such person or
entity, including without limitation, as applicable, such person or entity’s
physical address, tax identification number, organizational documents,
certificate of good standing or license to do business.  Each person or entity
that is a party hereto agrees that the Exchange Agent cannot accept an
appointment hereunder unless and until the Exchange Agent verifies each such
person or entity’s identity in accordance with the Customer Identification
Program requirements.
 
Section 7.13   Incentive Compensation Program.  The Bank of New York Mellon
Corporation (“BNYM”) has adopted an incentive compensation program designed (i)
to facilitate clients gaining access to and being provided with explanations
about the full range of products and services offered by BNYM and its
subsidiaries and (ii) to expand and develop client relationships.  This program
may lead to the payment of referral fees and/or bonuses to employees of BNYM or
its subsidiaries who may have been involved in a referral that resulted in the
execution of this Agreement, obtaining products or services covered by this
Agreement or products or services that may be ancillary or supplemental to such
products or services.  Any such referral fees or bonuses are funded solely out
of fees and commissions paid under this Agreement or with respect to such
ancillary or supplemental products or services.
 


 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
  
 
 
 
 
 
15

--------------------------------------------------------------------------------

 
   
In Witness Whereof, the parties hereto have executed this Agreement and caused
the same to be duly delivered on their behalf on the day and year first written
above.
   


 
TECHNEST HOLDINGS, INC.
           
By:
/s/ Gino M. Pereira
     
Name: Gino M. Pereira
     
Title: Chief Executive Officer
         

 
  


 
MELLON INVESTOR SERVICES LLC,
as Exchange Agent
           
By:
/s/ Stephen Jones
     
Name: Stephen Jones
     
Title:
         

 
 
 
16


--------------------------------------------------------------------------------